Citation Nr: 1425737	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic low back pain with recurrent lumbar strain. 

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis. 

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD). 

4.  Entitlement to a compensable rating for right knee patellofemoral syndrome (PFS). 

5.  Entitlement to a compensable rating for left knee PFS. 

6.  Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1986 to May 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, the Veteran requested a travel board hearing.  Subsequently, in an April 2012 correspondence the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

The issues of entitlement to service connection for a left shoulder disability and initial ratings in excess of 10 percent for chronic low back pain with recurrent lumbar strain, initial ratings in excess of 10 percent right shoulder tendonitis, an initial compensable rating for GERD, and ratings in excess of 10 percent for right and left knee PFS are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's right knee PFS is manifested by painful motion and flexion to 135 degrees.  
      
2.  The Veteran's left knee PFS is manifested by painful motion and flexion to 135 degrees


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least 10 percent for right knee PFS have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45,4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).

2.  The criteria for a rating of at least 10 percent for left knee PFS have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated in September 2009, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examination in December 2009.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2013).  

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Analysis 

The Veteran contends that his right and left knee PFS have worsened and that compensable ratings are warranted.  The Board finds that a 10 percent rating is warranted for the Veteran's right and left knee PFS, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, based on the Veteran's complaints of painful motion.  

In an October 2009 statement in support of claim, the Veteran stated that he had to take pain pills frequently for his knee pain.  
VA treatment record from September 2009 noted that upon physical examination, the Veteran had no cyanosis, clubbing, or edema in his extremities and that his musculoskeletal system had normal range of motion and no edema. 

At a VA joints examination in December 2009 the Veteran reported that he had bilateral knee pain, which was exacerbated by cold weather or strenuous activity.  The Veteran reported occasional stiffness but denied weakness, deformity or instability, dislocation, and effusion.  Upon physical examination, the Veteran's bilateral range of movement was 135 degrees, without any swelling, effusion, edema, or erythema.  Repeated range of movement was performed with both knees without any additional limitation.  No evidence of arthritis was noted and the Veteran's diagnosis of right and left knee PFS was confirmed.  With regard to functional effects it was noted that there was a mild impact on the Veteran's occupational and daily activity as he was unable to walk more than 30 minutes or a half mile, but that his condition caused no significant impact on sports or weekend activity.  

In his February 2011 notice of disagreement, the Veteran stated that his knee flare-ups were not limited to during cold weather and after strenuous activities and that his pain worsened throughout the day as he was on his feet, going up or down hills, climbing stairs, and getting in and out of his car.  The Veteran also reported that his right knee sometimes felt as if it might give out, that his knee had stiffness, sharp pain, burning, throbbing, weakness, and made snapping sounds when he bent it.  In his March 2012 substantive appeal, the Veteran stated that when he walked he had painful range of motion with every movement and step.  

The Veteran has complained of bilateral knee pain, even though examination of the Veteran found insufficient limitation of motion to warrant a compensable rating, the Veteran's reports of knee pain are competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses.)  The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  The minimum rating available for painful manifestations of the Veteran's right and left knee PFS is 10 percent.  See 38 C.F.R. § 4.71a (2013).  Therefore, a rating of 10 percent is warranted for the Veteran's right and left knee PFS. 

The issues of entitlement to a disability rating in excess of 10 percent for right and left knee PFS are remanded to the AOJ.


ORDER

A 10 percent rating for right knee PFS is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for right knee PFS is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development of the record is needed prior to adjudicating the Veteran's appeals.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran's most recent VA examinations for his low back pain with recurrent lumbar strain, right shoulder tendonitis, GERD, right and left knee PFS were in December 2009, over four years ago.  In his March 2012 substantive appeal, the Veteran stated that he had flare-ups of pain every day and painful range of motion.  He also stated that he had complained of this pain to his doctors.  VA treatment records indicate that the Veteran's service-connected disabilities may have worsened since his last VA examination.  With regard to his joint disabilities, an October 2010 VA treatment record noted that the Veteran reported that his chronic pain had worsened in his leg, low back, and shoulder.  Additionally, a November 2011 treatment record noted that the Veteran reported that his chronic low back and bilateral knee pain was getting worse.  

With regard to his low back pain, a February 2011 treatment record noted that the Veteran reported that he had 32 low back flare-ups since his last primary care visit and that he had pain that radiated down his left leg.  Additionally, a March 2011 treatment record indicated that the Veteran now used a lumbar brace for joint stabilization and pain management.  

With respect to his right shoulder tendonitis, VA treatment records in October 2010 and February 2011 indicated that the Veteran reported increased flare-ups and pain.  Additionally, in his February 2011 Notice of Disagreement, the Veteran asserted that the more he used his arm the more it hurt and that there were times when the pain was so intense that he was unable to use his right arm. 

With respect to the Veteran's right and left knee PFS, a February 2011 VA treatment record indicated that the Veteran reported 28 right knee and 9 left knee flare-ups since his last appointment.  An October 2011 treatment record noted that the Veteran reported 11 bilateral knee flare-ups and that he sometimes felt that his right knee was going to give out on him.  Upon physical examination, the Veteran was found to have bilateral knee ligament laxity.  A November 2011 treatment record indicated that the Veteran was provided hinged knee braces for joint stabilization and knee pain, which suggests worsening.  Although the record supports at least a 10 percent rating for each knee as found by the Board in this decision, as there is evidence of worsening the record is insufficient to determine if a rating in excess of 10 percent is warranted.  
With regard to his GERD, the December 2009 VA examination report indicated that the Veteran had not experienced any vomiting associated with his condition.  The examination report also noted that the Veteran treated his GERD symptoms with Nexium.  In his February 2011 Notice of Disagreement, the Veteran stated that he now had arm and shoulder pain in conjunction with his acid reflux.  In his March 2012 substantive appeal, the Veteran stated that he had regurgitation at least once every other week and that he now required prescription medication twice a day.  A VA treatment record and medication reconciliation note from November 2011 indicated that the Veteran was prescribed medication for his GERD.  

Based on the records noted above, the Board finds that the evidence indicates that the Veteran's service-connected low back pain, right and left knee PFS, right shoulder tendonitis, and GERD have worsened since his last VA examinations in December 2009.  Accordingly, the Board concludes that new examinations are warranted to determine the current extent and severity of the aforementioned service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In connection with his claim of entitlement to service-connection for a left shoulder disability, the Veteran was provided a VA examination in November 2011.  The Board finds that the November 2011 VA examination report is inadequate for adjudicating the Veteran's claim of entitlement to service connection.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the left shoulder and opined that it was less likely than not proximately due to or a result of the Veteran's service-connected right shoulder disability.  However, the examiner did not opine whether the Veteran's left shoulder DJD was directly related to any event in service, including his work as a mechanic, or address whether the Veteran's left shoulder DJD had been aggravated by his service-connected right shoulder condition.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
Additionally, the Board notes that there may be outstanding medical records pertinent to the Veteran's claim that have not been associated with the claims file.  In an October 2009 VA Form 21-4142, the Veteran indicated that he received treatment at the VA hospital in Fayetteville, North Carolina between 1994 and 1997.  Of record is a November 2009 VA memorandum making a "Formal Finding of Unavailability."  However, that finding only referenced VA treatment records from June 1994 to December 1996.  Additionally, there was only one attempt, a phone call to the hospital, to inquire about the medical records from 1994 to 1997.  Accordingly, additional efforts to obtain those records must be made.  Thereafter, if it is determined that further efforts would be futile, that finding should be documented with a formal finding of unavailability for the entire time period identified by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in Fayetteville, North Carolina and any associated outpatient clinics dated from 1994 to 1997 and VA treatment records from for the period of November 2011 to the present, from the Central Texas Health Care System and any associated outpatient clinics.  All attempts to obtain these records must be documented in the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, schedule the Veteran for a VA examination or VA examinations with an appropriate examiner(s) to determine the nature and severity of his low back pain with recurrent lumbar strain, right shoulder tendonitis, right and left knee PFS, and GERD.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

3.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the nature and etiology of any identified left shoulder disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should respond to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed left shoulder disability, to include DJD, is etiologically related to the Veteran's military service, including service as a mechanic.

b.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed left shoulder disability, to include DJD, was proximately due to or the result of any of the Veteran's service-connected disabilities, including low back pain with recurrent lumbar strain, right shoulder tendonitis, right and left knee PFS, and GERD. 

c.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed left shoulder disability, to include DJD, was chronically aggravated by any of the Veteran's service-connected disabilities, including low back pain with recurrent lumbar strain, right shoulder tendonitis, right and left knee PFS, and GERD.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2013).

The examiner must provide complete rationales for all conclusions reached.

4.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


